Citation Nr: 1231209	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  05-14 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) for the purpose of accrued benefits.

(The issues of entitlement to service connection for polycythemia vera, cirrhosis of the liver, and enlarged spleen were addressed in a February 2012 Board decision under the same docket number.) 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  Service personnel records indicate that he served in Vietnam from June 1966 to May 1967.  He died in August 2009 and his widow is the appellant in this matter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied the appellant's request to be substituted as the claimant on the issue of entitlement to an increased rating for PTSD.  

Historically, in a February 2012 decision, the Board denied entitlement to service connection for polycythemia vera, cirrhosis of the liver, and enlarged spleen with the appellant substituted as the claimant.  In the decision, the Board noted that in January 2011, the appellant perfected an appeal of the issue of entitlement to an increased rating for PTSD for the purpose of accrued benefits.  However, the Board also noted that this issue had not been certified for appellate consideration and therefore the issue was not addressed in the February 2012 decision.

In correspondence dated in August 2012 the appellant's representative argued that the Board had jurisdiction over the issue of entitlement to an increased rating for PTSD for the purpose of accrued benefits and should have addressed the issue in the February 2012 decision.  The Board agrees that this issue should have been included in the February 2012 decision, and will address the issue herein.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the appellant's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal. 


REMAND

The RO has determined that the appellant is not a proper substitute in the matter of entitlement to higher ratings for PTSD for purposes of accrued benefits because the Veteran did not file a notice of disagreement with the August 2009 rating decision assigning initial ratings for his PTSD.  The record reflects that the August 2009 rating decision was issued shortly prior to his death and that notice of the rating decision was issued shortly after his death.  Therefore, the Veteran did not have an opportunity to submit a notice of disagreement with the August 2009 rating decision.  

With respect to the applicable law, the Board notes that when a veteran has claims pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C. § 5121A, Substitution in case of death of claimant, which provides, in part:

(a) Substitution.-

(1) If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion.

(2) Any person seeking to be substituted for the claimant shall present evidence of the right to claim such status within such time as prescribed by the Secretary in regulations.

(3) Substitution under this subsection shall be in accordance with such regulations
as the Secretary may prescribe.  38 U.S.C. § 5121A (emphasis added).

This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  It does not apply to claims where notice of the decision was provided prior to death of the claimant and no appeal was filed prior to death.  See 38 U.S.C. § 5121A.

Whether a claim for a higher initial rating was pending at the time of the Veteran's death for purposes of substitution is not clear from the applicable statute.  The Secretary issued proposed regulations implementing the statute in February 2011, but no final regulations have been issued.  The Board has determined that it would be premature to adjudicate the matter before the issuance of the final regulations and that the originating agency should adjudicate the matter in the first instance once the final regulations have been issued.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

The RO or the AMC should hold this case in abeyance until after the final substitution regulations are issued.  Then, it should undertake any indicated development and readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the RO or the AMC should issue a supplemental statement of the case to the appellant and her representative and afford them the requisite opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

